DETAILED ACTION
Priority
The disclosure of the prior-filed application, Application No. 62/383287, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application as directed to the elected species.

Response to Amendment
Applicant’s amendments to claims 1-2, 6-11, 13, 16-17, 19, 21-22 in the response filed 14 June 2021 are acknowledged by the Examiner.
Claims 1-11, 13, 16-17, 19, and 21-26 are pending in the current action.

Response to Arguments
Applicant’s amendments to claims 1, 11, 16, and 17 have overcome the current claim objections, they are therefore withdrawn.
Applicant’s amendments to claims 8, 9, 10, 16, 17, and 19 have overcome the current 112 rejections or rendered them moot, they are therefore withdrawn.
Applciant argues that Ziv-Av does not teach that the embodiment relied upon by the Examiner can be made in to a passive system, this is not found persuasive. Ziv-Av introduces both the passive and active systems as alternate embodiments and that these embodiments “are not exclusive” (col 5 ln 40-50). While the paragraph further details examples of certain features of each embodiment are applicable to another, it does not say that an active or a passive system cannot be interchangeable as implied by the Applicant. Ziv-Av clearly stated that features of each embodiment may be applied to the other and that the features are known alternative embodiments. 
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, while Ziv-Av does not disclose the deficiencies of the device, the art of Hecht et al clearly states that the dampening system is easier to manufacture and more efficient than alternatives, thus there is a reasonable motivation for combination. 
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
In response to applicant's argument that Hecht et al is nonanalogous art, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, Hecht et al is a dampening system used in a device that is associated with an arm, thus Hecht et al is pertinent to the problem of the instant application and Ziv-Av which are dampening systems for an arm. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 17 and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 17 recites “a first housing member” in line 2-3 and “a second housing member” in line 3-4, however, claim 16 introduces two housing members and refers to the housing members in lines 12-13. Therefore it is unclear as to whether the Applicant intended the claim 17 members to be newly introduced or in reference to the members of claim 16. For the sake of compact prosecution Examiner will interpret the housing members of claim 17 to be in reference to the ones introduced in claim 16.
Claims 19 recites “a first housing member” in line 1-2 however, claim 16 introduces two housing members and refers to the housing member in lines 12-13. Therefore it is unclear as to whether the Applicant intended the claim 19 member to be newly introduced or in reference to the member of claim 16. For the sake of compact prosecution Examiner will interpret the housing member of claim 19 to be in reference to the one introduced in claim 16.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-11, 13, 16-17, 19, 22-23, and 25-26 are rejected under 35 U.S.C. 103 as being unpatentable over Ziv-Av (US 6458089) in view of Hecht et al (US 2011/0024149).
With respect to claim 1, Ziv-Av discloses A tremor reduction device operable to be worn by a user (Fig 6, col 1 ln 5-10, tremor reduction device shown), the device comprising: at least two housing members, each containing a mass (Fig 6, col 5 ln 30-35, at least four housing member 28 arranged in a rectangle, each detailed to have an linear eccentric weight thus a mass), imposition of a motion resulting from a tremor experienced by said user having a component along the axis (col 5 ln 1-5, cancel tremble motion) wherein a first housing and a second housing of said at least two housing members operable to be positioned on substantially opposite sides of the user's limb such that the a first axis of said first housing member is parallel with a second axis of said second housing member (Fig 6, col 5 ln 30-35, at least four housing member 28 arranged in a rectangle around the limb, a rectangle has two sides that are 
While Ziv-Av discloses that an active system and that a passive system is a known alternative with non-exclusive characteristics (col 5 ln 40-50, col 4 ln 60-col 5 ln 5), Ziv-Av is silent on a mass which is translatable along an axis between a proximal limit and a distal limit, and a neutral position between the proximal limit and the distal limit, two passive mechanical biasing members positioned on opposing sides of said mass and aligned with said axis, wherein, following imposition of a motion, said two passive mechanical biasing devices return the mass to the neutral position.  
Hecht et al teaches an analogous dampening device for use with a hand of a user, the dampening system having a mass (Fig 2, mass 24a) which is translatable along an axis (Fig 2, axis 16a) between a proximal limit and a distal limit (Fig 2, proximal limit is the ends of springs 72a and distal limit is the ends of springs 74a), and a neutral position between the proximal limit and the distal limit (Fig 2, natural position shown where mass resides in the figure), two passive mechanical biasing members positioned on opposing sides of said mass and aligned with said axis (Fig 2, passive biasing members are springs 28s and 30a), wherein, following imposition of a motion, said two passive mechanical biasing devices return the mass to the neutral position ([0019], function detailed) which is taught by be effective and easy to manufacture ([0006]).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify each of the four dampening systems 28 of Ziv-Av to each be the passive system comprised of a housing, mass, and springs system as taught by Hecht et al to be easy to manufacture and remain effective (Hecht et al [0006]) and as the modification is taught to be a known alternative with reasonable expectation of success (Ziv-Av col 5 ln 40-50, col 4 ln 60-col 5 ln 5).
With respect to claim 2, Ziv-Av/Hecht et al discloses The tremor reduction device of claim 1 wherein the at least two housing members comprises: a first housing member (Ziv-Av col 5 ln 30-40, four housing members 28) comprising a first proximal sidewall and a first distal sidewall (Hecht et al Fig 1, proximal sidewall 80a, distal sidewall 82a), the first proximal sidewall (Hecht et al 80a) and the first distal sidewall (Hecht et al 82a) in opposite facing spaced-apart relation (Hecht et al Fig 2, shown), a first mass (Hecht et al mass 24a) disposed between the first proximal side wall and the first distal side wall (Hecht et 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify each of the four dampening systems 28 of Ziv-Av/Hecht et al to each be the housing, mass, springs system as taught by Hecht et al to be easy to manufacture and remain effective (Hecht et al [0006]).

    PNG
    media_image1.png
    679
    972
    media_image1.png
    Greyscale

Fig 2, Hecht et al
With respect to claim 3, Ziv-Av/Hecht et al discloses The tremor reduction device of claim 2 wherein the first proximal sidewall (Hecht et al 80a) and the first distal sidewall (Hecht et al 82a) are attached to a first base plate (Hecht et al Fig 2, plate 88a).  
It would have been obvious to one of ordinary skill in the art before  the effective filing date of the claimed invention to modify each of the four dampening systems 28 of Ziv-Av to each be the housing, mass, springs, and the base plate with a guide element as taught by Hecht et al to be easy to manufacture and effective (Hecht et al [0006]), to direct the dampening in a desired direction, and to have a low wear system (Hecht et al [0011]).
With respect to claim 4, Ziv-Av/Hecht et al discloses The tremor reduction device of claim 3, wherein the first base plate (Hecht et al 88a).
The current combination of Ziv-Av/Hecht et al is silent on comprises a sliding means and the first mass slidably translates along the sliding means.

It would have been obvious to one of ordinary skill in the art before  the effective filing date of the claimed invention to modify each of the four dampening systems 28 of Ziv-Av to each be the housing, mass, springs, and the base plate with a guide element as taught by Hecht et al to be easy to manufacture and effective (Hecht et al [0006]), to direct the dampening in a desired direction, and to have a low wear system (Hecht et al [0011]).
With respect to claim 5, Ziv-Av/Hecht et al discloses The tremor reduction device of claim 4 wherein the sliding means (Hecht et al 46a) comprises a first rail member (Hecht et al Fig 2, [0021], sliding means is guide element 46a which is a rail).  
It would have been obvious to one of ordinary skill in the art before  the effective filing date of the claimed invention to modify each of the four dampening systems 28 of Ziv-Av to each be the housing, mass, springs, and the base plate with a guide element as taught by Hecht et al to be easy to manufacture and effective (Hecht et al [0006]), to direct the dampening in a desired direction, and to have a low wear system (Hecht et al [0011]).
With respect to claim 6, Ziv-Av/Hecht et al discloses The tremor reduction device of claim 2 wherein the first mass translates along said first axis, the second mass translates along said second axis, the third mass translates along a third axis, and the fourth mass translates along a fourth axis (Ziv-Av col 5 ln 30-40, four housing members 28, a rectangular arrangement would allow for translation along 4 separate axis).  
With respect to claim 7, Ziv-Av/Hecht et al discloses The tremor reduction device of claim 6 wherein the third axis is in parallel alignment with the fourth axis (Ziv-Av col 5 ln 30-40, four housing members 28, a rectangular arrangement would allow for translation along 4 separate axis, as a rectangle there would be a first and second parallel/third and fourth parallel axis).  
With respect to claim 8, Ziv-Av/Hecht et al discloses The tremor reduction device of claim 7 wherein the first housing member and the second housing member reduce a tremor along a first translational direction and the third housing member and the fourth housing member reduce a tremor   
With respect to claim 9, Ziv-Av/Hecht et al discloses The tremor reduction device of claim 7 wherein a tremor having a rotational direction is reduced by a collective interaction of the first housing member, the second housing member, the third housing member, and the fourth housing member (Ziv-Av col 5 ln 30-40, col 3 ln 30-35).  
With respect to claim 10, Ziv-Av discloses A tremor reduction device operable to be worn by a user (Fig 6, col 1 ln 5-10, tremor reduction device shown), the device comprising: at least two tremor-damping mechanisms operable to absorb vibrational energy from a Parkinsonian or essential tremor (col 4 ln 25-30, col 3 ln 30-35, four housing members 28 each a tremor dampening mechanism) and to be positioned on substantially opposite sides of the user's limb (Fig 6, col 5 ln 30-35, at least four housing member 28 arranged in a rectangle around the limb, a rectangle has two sides that are in opposite thus the opposite placed housings 28) wherein a first tremor-damping mechanism and a second tremor-damping mechanism of said at least two tremor-damping mechanisms are operable to be positioned on substantially opposite sides of the user's limb such that the a first axis of said first tremor-damping mechanism is parallel with a second axis of said second tremor-damping mechanism (Fig 6, col 5 ln 30-35, at least four housing member 28 arranged in a rectangle around the limb, a rectangle has two sides that are in parallel thus the parallel placed housings 28 which each have an axis for a linear weight would have parallel linear axis).
While Ziv-Av discloses that an active system and that a passive system is a known alternative with non-exclusive characteristics (col 5 ln 40-50, col 4 ln 60-col 5 ln 5), Ziv-Av is silent on wherein each of said tremor-damping mechanisms includes at least one reactive mass translatable along a linear path 4Atty Ref No.: 13410.02.USU01and biased toward a neutral position by a-two passive mechanical biasing devices aligned with said linear path, said at least one reactive translatable mass being operable to oscillate along said linear path as it absorbs said vibrational energy having a component along said linear path.  
Hecht et al teaches an analogous dampening device for use with a hand of a user (Fig 2, Fig 1, device 12a), wherein each of said tremor-damping mechanisms (Fig 2, mechanisms 14a) includes at 
It would have been obvious to one of ordinary skill in the art before  the effective filing date of the claimed invention to modify each of the four dampening systems 28 of Ziv-Av to each be the housing, mass, springs system as taught by Hecht et al to be easy to manufacture and remain effective (Hecht et al [0006]) and as the modification is taught to be a known alternative with reasonable expectation of success (Ziv-Av col 5 ln 40-50, col 4 ln 60-col 5 ln 5).
With respect to claim 11, Ziv-Av/Hecht et al discloses The tremor reduction device of claim 10, wherein said at least one reactive translatable mass (Hecht et al 24a) moves along said linear path (Hecht et al 16a) having a proximal limit and a distal limit (Hecht et al Fig 2, proximal limit is the ends of springs 72a and distal limit is the ends of springs 74a), and said neutral position is midway between the proximal limit (Hecht et al 72a) and the distal limit (Hecht et al 74a) (Hecht et al Fig 2, natural position shown), where, following imposition of vibrational energy by a Parkinsonian or essential tremor, said biasing devices return the reactive translatable mass to the neutral position (Hecht et al [0019], function detailed).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify each of the four dampening systems 28 of Ziv-Av/Hecht et al to each be the housing, mass, springs system as taught by Hecht et al to be easy to manufacture and effective (Hecht et al [0006]).
With respect to claim 13, Ziv-Av/Hecht et al discloses The tremor reduction device of claim 10 wherein said at least two tremor-damping mechanisms includes a first tremor-damping mechanism (Ziv-Av Fig 6, four dampening systems 28) having a first reactive translatable mass (Hecht et al 24a) operable to oscillate along a first axis (Hecht et al 16a), and a second tremor- damping mechanism (Ziv-Av Fig 6, four dampening systems 28) having a second reactive translatable mass (Hecht et al 24a) operable to 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify each of the four dampening systems 28 of Ziv-Av/Hecht et al to each be the housing, mass, springs system as taught by Hecht et al to be easy to manufacture and effective (Hecht et al [0006]).
With respect to claim 16, Ziv-Av discloses A method for reducing tremors in a limb of a person caused by Parkinson's disease or essential tremor (Fig 6, col 1 ln 5-10, method and result detailed), the method comprising: measuring a frequency of the tremors along at least one axis (col 5 ln 40-50, motion sensors 24); configuring a tremor reduction (col 3 ln 65-68) apparatus comprising at least two housing member (Fig 6, col 5 ln 30-40, four housing members 28) and disposing the tremor reduction apparatus about the limb of the person after the tremor reduction apparatus is configured (Fig 6, col 3 ln 65-68) with said at least two housing members are positioned on substantially opposite sides of said limb such that the a first axis of said first housing member is parallel with a second axis of said second housing member (Fig 6, col 5 ln 30-35, at least four housing member 28 arranged in a rectangle around the limb, a rectangle has two sides that are in parallel thus the parallel placed housings 28 which each have an axis for a linear weight would have parallel linear axis).  
While Ziv-Av discloses that an active system and that a passive system is a known alternative with non-exclusive characteristics (col 5 ln 40-50, col 4 ln 60-col 5 ln 5), Ziv-Av is silent on each comprising a mass translatable along a linear path between a proximal limit and a distal limit and having a neutral position there-between, and further comprising a-two passive mechanical biasing devices positioned on either side of said mass along said linear path for returning the mass to the neutral position when a force having a component along the linear path, wherein the mass and passive mechanical biasing device are sized according to the frequency of the tremors along said at least one axis.
Hecht et al teaches an analogous dampening device for use with a hand of a user, the dampening system having a mass (Fig 2, mass 24a) translatable along a linear path (Fig 2, path 16a) between a proximal limit and a distal limit (Fig 2, proximal limit 72a, distal limit 74a) and having a neutral 
It would have been obvious to one of ordinary skill in the art before  the effective filing date of the claimed invention to modify each of the four dampening systems 28 of Ziv-Av to each be the housing, mass, springs system as taught by Hecht et al to be easy to manufacture and effective (Hecht et al [0006]) and as the modification is taught to be a known alternative with reasonable expectation of success (Ziv-Av col 5 ln 40-50, col 4 ln 60-col 5 ln 5).
With respect to claim 17, Ziv-Av/Hecht et al discloses The method of claim 16 wherein the at first linear path of a first mass in a first housing member of said at least who housing members is parallel to a second linear path of a second housing member of said at least two housing members (Ziv Av Fig 6, col 5 ln 30-35, at least four housing member 28 arranged in a rectangle around the limb, a rectangle has two sides that are in parallel thus the parallel placed housings 28 which each have an axis for a linear weight would have parallel linear axis).  
With respect to claim 19, Ziv-Av/Hecht et al discloses The method of claim 16 wherein a first mass (Hecht et al 24a) in a first housing (Ziv Av 28) member comprises a proximal side and a distal side (Hecht et al Annotated Fig 2, proximal side 80a, distal side 82a), and first passive mechanical biasing6 Atty Ref No.: 13410.02.USU01devices (Hecht et al 28a, 30a) comprise a first proximal spring (Hecht et al Annotated Fig 2, proximal spring 28a) disposed between a first proximal sidewall (Hecht et al 80a) and a first proximal side of the first mass (Hecht et al, Annotated Fig 2, shown), the first passive mechanical biasing devices (Hecht et al 28a, 30a) further comprise a first distal spring (Hecht et al Annotated Fig 1, distal spring 30a) disposed between a first distal sidewall (Hecht et al 82a) and a first distal side of the mass (Hecht et al, Annotated Fig 2, shown).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify each of the four dampening systems 28 of Ziv-Av/Hecht et al to each be the 
With respect to claim 22, Ziv-Av/Hecht et al discloses The tremor reduction device of claim 1, wherein the said at least two housing member (Ziv Av Fig 6, 28) each comprises a sliding means (Hecht et al sliding means 46a) and the mass (Hecht et al 24a) slidably translates along the sliding means (Hecht et al Fig 2, [0021], sliding means is guide element 46a which is a rail).  
It would have been obvious to one of ordinary skill in the art before  the effective filing date of the claimed invention to modify each of the four dampening systems 28 of Ziv-Av to each be the housing, mass, springs, and the base plate with a guide element as taught by Hecht et al to be easy to manufacture and effective (Hecht et al [0006]), to direct the dampening in a desired direction, and to have a low wear system (Hecht et al [0011]).
 With respect to claim 23, Ziv-Av/Hecht et al discloses The tremor reduction device of claim 22, wherein the sliding means comprises a rail member (Hecht et al Fig 2, [0021], sliding means is guide element 46a which is a rail).  
It would have been obvious to one of ordinary skill in the art before  the effective filing date of the claimed invention to modify each of the four dampening systems 28 of Ziv-Av to each be the housing, mass, springs, and the base plate with a guide element as taught by Hecht et al to be easy to manufacture and effective (Hecht et al [0006]), to direct the dampening in a desired direction, and to have a low wear system (Hecht et al [0011]).
With respect to claim 25, Ziv-Av/Hecht et al discloses The tremor reduction device of claim 2, wherein the first housing member is linked to the second housing member, the second housing member is linked to the third housing member, the third housing member is linked to the fourth housing member, and the fourth housing member is linked to the first housing member thereby forming an interconnected band adapted to encircle a limb of the user (Ziv-Av Fig 6, col 5 ln 30-40, four housing members linked together).
With respect to claim 26, Ziv-Av/Hecht et al discloses The tremor reduction device of claim 1, wherein said two passive mechanical biasing devices (Hecht et al 28a, 30a) are springs (Hecht et al Fig 2, springs [0004], [0019]).
.

Claims 21 and 24 is rejected under 35 U.S.C. 103 as being unpatentable over Ziv-Av/Hecht et al as applied to claims 1 and claim 16 above, and further in view of Goldman (US 2015/0100004).
With respect to claim 21, Ziv-Av/Hecht et al discloses The tremor reduction device of claim 1, wherein said at least two housing members connected together by at least one band operable to wrap around a limb of said user (Ziv-Av Fig 6, col 5 ln 30-40, four housing members; housing 22 is shown as a band- Fig 5).  
Ziv-Av/Hecht et al is silent on the band being flexible. 
Goldman teaches an analogous tremor reduction system wherein the housing member 101 is attached to the user with an analogous band system 200, the band is a flexible material ([0041]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the band material of Ziv-Av/Hecht et al to be flexible as taught by Goldman which allows the system and the housing members to conform to the user (Goldman [0013], [0038]).
With respect to claim 24, Ziv-Av/Hecht et al discloses The method of Claim 16, wherein said device comprises a plurality of housing members (Ziv Av four housing members 28) linked together in a closed loop configuration (Ziv Av Fig 6, closed loop shown), each of said plurality of housing members having a mass (Hecht et al 24a) translatable along an axis (Hecht et al 16a) between a proximal limit (Hecht et al 72a) and a distal limit (Hecht et al 74a) and having a neutral position there-between (Hecht et al Fig 2), and further comprising at least one band operable to wrap around a limb of said user (Ziv Av housing 22 is shown as a band- Fig 5).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify each of the four dampening systems 28 of Ziv-Av/Hecht et al to each be the housing, mass, springs system as taught by Hecht et al to be easy to manufacture and remain effective (Hecht et al [0006]).

Goldman teaches an analogous tremor reduction system wherein the housing member 101 is attached to the user with an analogous band system 200, the band is a flexible material ([0041]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the band material of Ziv-Av/Hecht et al to be flexible as taught by Goldman which allows the system and the housing members to conform to the user (Goldman [0013], [0038]).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM D BAKER whose telephone number is (571)270-3333.  The examiner can normally be reached on Monday-Friday 9:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rachael E Bredefeld can be reached on (571)270-5237.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/ADAM BAKER/Examiner, Art Unit 3786                                                                                                                                                                                                        
/KERI J NELSON/Primary Examiner, Art Unit 3786